Citation Nr: 0807619	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-21 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to an initial compensable rating for chronic 
prostatitis. 

2. Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.

3. Entitlement to an initial 10 percent rating based on 
multiple, noncompensable service-connected disabilities.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In January 2004, the veteran appeared at a hearing before 
Veterans Law Judge Jordan.  In June 2004, the Board remanded 
the case for further evidentiary development. In September 
2005, the veteran appeared at a hearing before Veterans Law 
Judge Guido.  Transcripts of the January 2004 and September 
2005 hearings are in the record.  At the hearing in September 
2005 and on the record, the veteran withdrew from appellate 
consideration the claims of service connection for a bladder 
condition, joint pains, degenerative disc disease of the 
lumbar spine, and a lung condition.

The claims for increase for prostatitis and gastroesophageal 
reflux disease and the claim for a 10 percent rating based on 
multiple, noncompensable service-connected disabilities were 
remanded by the Board in January 2007 for further 
development, which has been completed. 

Because of a procedural due process deficiency, the claim for 
increase for prostatitis is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  A decision on 
the claim for an initial 10 percent rating based on multiple, 
noncompensable service-connected disabilities is deferred 
until the procedural due process defect is cured. 




FINDING OF FACT

Gastroesophageal reflux disease is manifested by intermittent 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation without substernal, or arm or shoulder pain, 
productive of considerable impairment of health. 


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for 
gastroesophageal reflux disease have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §  4.114, Diagnostic Code 7346 
(2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided content-complying VCAA notice on the 
underlying claim of service connection by letter, dated in 
October 2001.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
the initial higher rating for residuals of a right thumb 
fracture.  Dingess at 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has provided the veteran with 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

On VA examination in October 2002, the veteran complained of 
acid reflux about two to three times a night.  The examiner 
noted that the veteran was treated with medication.  There 
was no evidence of malnutrition or anemia. 

VA records from 2002 to 2007 document gastroesophageal reflux 
disease as an active health problem, which was treated with 
medication and which was increased over time.  Symptoms 
included regurgitation. 

In January 2004 and in October 2005, the veteran testified 
that he took medication for his "stomach" problems.  He 
also reported difficulty swallowing.  

On VA examination in March 2007, the veteran complained of 
mild epigastric pain, difficulty swallowing, and intermittent 
episodes of regurgitation and pyrosis.  The veteran denied 
any substernal or shoulder pain.  The examiner reported that 
the symptoms of gastroesophageal reflux disease were not 
necessarily often and were usually mild and controlled with 
medication, but he has had episodic severe pain and burning. 

Rating Criteria

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007)

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which are based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The veteran is currently assigned a noncompensable disability 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Analysis

Under Diagnostic Code 7346, the criteria for a compensable 
rating, that is, a 10 percent, are two or more of the 
symptoms for the 30 percent evaluation of less severity.  
The criteria for a 30 percent are persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. 

From the VA examination in 2002 to the VA examination in 
2007, the record is consistent in documenting symptoms of 
gastroesophageal reflux disease, namely, intermittent 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, which are controlled with medication.  As two 
or more of the symptoms for the 30 percent rating of less 
severity are shown, the criteria for a 10 percent rating 
under Diagnostic Code 7346 have been met.  

As none of the symptoms of recurrent epigastric distress is 
accompanied by persistent substernal or arm or shoulder pain, 
productive of considerable impairment of health, the criteria 
for a 30 percent rating have not been met. 

In reviewing the appeal, the Board has considered the 
benefit-of-the-doubt standard of proof.  38 U.S.C.A. 
§ 5107(b).


ORDER

A 10 percent rating for gastroesophageal reflux disease is 
granted, subject to the law and regulations, governing the 
award of a monetary benefit. 


REMAND

In a letter, dated in September 2007, the RO notified the 
veteran that the rating for prostatitis had been increased to 
20 percent, effective March 14, 2007.  In the supplemental 
statement of the case, dated in September 2007, the RO 
notified the veteran that the noncompensable rating for 
prostatitis was confirmed.  The RO continued to deny the 
claim for a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.  

As the notice in the letter and in the supplemental statement 
of the case are contradictory, the matter must be clarified 
before the Board can proceed.  

Accordingly, the claim is REMANDED for the following action.

Clarify the disability rating for 
prostatitis and furnish the veteran a 
corrected supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



        ________________________                    
____________________________
                    V. L. JORDAN 			     HOLLY E. 
MOEHLMANN
                 Veterans Law Judge 			        
Veterans Law Judge 


___________________________
GEORGE E. GUIDO JR.
Veterans Law Judge 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


